Title: From George Washington to William Pearce, 22 March 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 22d March 1795
        
        Your letter of the 15th, and the reports of the preceeding week, have come duly to hand.
        I am glad to hear that your new Overseers turn out so well. Of Groves I had not the least knowledge; my fear of Allison was, that he would be too familiar with those he overlooked, and of course would carry no authority. If he avoids this error, and is sober, honest, industrious, and stays at home & with his people, when at work, it is all that can be required of him; for I never meant to entrust any thing to him that did not pass under your directions.
        I received twenty pounds of Lucern seed yesterday from New York, as a present from a gentlemen there of my acquaintance; on the goodness of which entire dependence may be placed. Five pounds of which shall accompany this letter, that the lot for which it is intended, may be more plentifully sown with this seed than I at first designed, under the bad prospect I then had of obtaining any at all of it. Not knowing how much ground the lot contains, I am unable to direct the quantity of seed which it ought to receive; but I would have you allow at the rate of eight pounds of lucern, and the like quantity of clover mixed to the Acre. and as I know that ground was extremely foul, it has occurred to me to ask you (who can judge better on the spot than

I can at a distance) whether it might not be advisable to delay sowing it until August; plowing it in the meantime as often as it shall appear to require. If it is not already sown, & you should prefer August (for the reason I have assigned) to the present time this work may be delayed. All grasses ought to be sown on clean & well prepared ground, especially those near a dwelling house, wch attract the eyes of all visitors.
        This observation applies to grain as well as grass; for which reason, however desirable it might have been to have got the Oats in the ground soon, I had rather hear it was delayed than that it should be sown before every thing was in perfect order for it; for it is a fixed principle with me, that whatever is done should be well done. Unless this maxim is attended to, our labor is but in vain, and our expectation of a return is always deceptious; whilst we are asscribing our disappointments to any thing rather than the true cause, namely not laying (by proper preparations) a good foundation, on which to build our hopes.
        I observe what you say of Betty Davis &ca—but I never found so much difficulty as you seem to apprehend, in distinguishing between real & feigned sickness, or when a person is much afflicted with pain. Nobody can be very sick without having a fever, nor will a fever or any other disorder continue long upon any one without reducing them. Pain also, if it be such as to yield entirely to its force, week after week, will appear by its effects; but my people (many of them) will lay up a month, at the end of which no visible change in their countenance, nor the loss of an oz. of flesh, is discoverable; and their allowance of provision is going on as if nothing ailed them. There cannot, surely, be any real sickness under such circumstances as I have described; nor ought such people to be improperly endulged. It should be made one of the primary duties of every Overseer to attend closely, & particularly to those under his care who really are, or pretend to be, sick; to see that the first receive aid & comfort in time, & before it is too late to apply them; and that the others do not impose upon him. In the first case you ought to be immediately notified, as delay is often dangerous; & in the second, where the matter is at all doubtful, you ought to be the judge, for I am as unwilling to have any person, in my service, forced to work when they are unable, as I am to have them skulk from it, when they are fit for it.
        
        It is highly probable Paul has left the parts (by water or land)—If Mr Dulany is disposed to pursue any measure for the purpose of recovering his man, I will join him in the expence so far as it may respect Paul; but I would not have my name appear in any advertisement, or other measure, leading to it.
        Tell the Gardener, when he dresses the Artichokes, to put up a number of the Slips, securely, for a Gentlemen of my acquaintance; and let them be sent by the first vessel afterwards, to this City—I am Your friend &ca
        
          Go: Washington
        
      